                              IN THE UNITED STATES DISTRICT
                                COURT FOR THE DISTRICT OF
                                     SOUTH CAROLINA
                                   COLUMBIA DIVISION

UNITED STATES OF AMERICA, ex rel.              )       Civil Action No. 3:17-cv-00166-RBH
JON VITALE,                                    )
                                               )
                        Plaintiff,             )
                                               )
                   v.                          )
                                               )
MIMEDX GROUP, INC.                             )
                                               )
                        Defendant.             )
                                               )
                                               )
                                               )

                                             ORDER

       This matter is before the Court on Defendant MiMedx Group, Inc.’s unopposed motion to

unseal docket entries 2 through 39, 41, and 42. The Court rules as follows:

       IT IS ORDERED that,

       1.      The docket text for docket entries 2 through 39, 41, and 42 shall be unsealed, and

shall appear on the publicly-available docket sheet;

       2.      At this time, the underlying filings at docket entries 2 through 39, 41, and 42 shall

remain under seal and not be made public, absent further order of the Court;

       3.      This order is without prejudice to defendant’s right to separately move to unseal

any filing that remains under seal.

       IT IS SO ORDERED.

August 1, 2019                                               s/R. Bryan Harwell
Florence, South Carolina                                     R. Bryan Harwell
                                                             Chief United States District Judge
